Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 4, 1975 (the date on the clerk’s extract is May 22, 1975), convicting him of robbery in the second degree, assault in the second and third degrees and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the convictions of assault in the second degree and grand larceny in the third degree, and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed. On the facts of this case, assault in the second degree and grand larceny in the third degree are inclusory concurrent counts of the robbery count. Accordingly, the judgment is modified by reversing the convictions of those crimes and dismissing the said counts (see CPL 300.30, subd 4; 300.40, subd 3, par [b]). Latham, J. P., Rabin, Cohalan and Margett, JJ., concur.